Citation Nr: 1034100	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06-35 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to service connection for squamous cell carcinoma of 
the neck (claimed as cancer of the respiratory system), to 
include as secondary to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to March 1971.

This appeal comes before the Board of Veterans' Appeals (Board) 
from October 2005 and January 2006 rating decisions of the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO), which denied service connection for 
squamous cell carcinoma of the neck, to include as secondary to 
Agent Orange exposure.  

In November 2009, the Board remanded this case for additional 
development.  The file has now been returned to the Board for 
further consideration.


FINDINGS OF FACT

1.  The Veteran is presumed to have been exposed to Agent Orange 
while serving in the Republic of Vietnam.

2.  The most probative evidence of record indicates that the 
Veteran's squamous cell carcinoma of the neck is not a 
respiratory cancer as defined by VA.

3.  The Veteran's squamous cell carcinoma of the neck was not 
incurred in or aggravated by service, including Agent Orange 
exposure.


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by the 
Veteran's active service, and is not proximately due to or the 
result of Agent Orange exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009), requires VA 
to assist a claimant at the time that he or she files a claim for 
benefits.  As part of this assistance, VA is required to notify 
claimants of what they must do to substantiate their claims.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; and 
(3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 
Vet. App. 394, 403 (2005) (outlining VCAA notice requirements).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.

In July 2005, before the initial adjudication of the claim, the 
Veteran was notified of the evidence not of record that was 
necessary to substantiate the claim.  He was told that he needed 
to provide the names of persons, agencies, or companies who had 
additional records to help decide his claim.  He was informed 
that VA would attempt to review his claim and determine what 
additional information was needed to process his claim, schedule 
a VA examination if appropriate, and obtain service, VA, or 
private treatment reports as indicated.

A May 2006 VCAA letter also informed the Veteran regarding the 
appropriate disability rating or effective date to be assigned.  
Since the Board has concluded that the preponderance of the 
evidence is against the claim, any questions as to the 
appropriate disability rating or effective date to be assigned, 
including timeliness of the notice thereof, are rendered moot, 
and no further notice is needed.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

There is no allegation from the Veteran that he has any evidence 
in his possession that is needed for a full and fair adjudication 
of this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied as 
to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the Veteran has been afforded 
a meaningful opportunity to participate effectively in the 
processing of his claim.

Next, the VCAA requires that VA make reasonable efforts to assist 
the claimant in obtaining evidence necessary to substantiate a 
claim.  VA's duty to assist includes: (1) obtaining records not 
in the custody of a federal department or agency; (2) obtaining 
records in the custody of a federal department or agency; (3) 
obtaining service medical records or other records relevant to 
active duty and VA or VA- authorized medical records; and (4) 
providing medical examinations or obtaining medical opinions if 
necessary to decide the claim.  See 38 C.F.R. § 3.159(c).

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or recurrent 
symptoms of a disability; (2) an in-service event, injury, or 
disease; and (3) the current disability may be associated with 
the in-service event, but (4) there is insufficient evidence to 
make a decision on the claim.  See McClendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran's claims file was forwarded to 
a VA examiner in February 2010, and specific opinions as to his 
claim were obtained.  

In this case, the Veteran's service treatment records and all 
identified and authorized post-service treatment records relevant 
to the issue on appeal have been requested or obtained.  
Accordingly, all available records and medical evidence have been 
obtained in order to make an adequate determination as to this 
claim.
In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further action 
is necessary under the mandate of the VCAA.  Additionally, the 
Board finds there has been substantial compliance with its 
November 2009 remand directives.  The Board notes that the U.S. 
Court of Appeals for Veterans Claims (Court) has recently held 
that "only substantial compliance with the terms of the Board's 
engagement letter would be required, not strict compliance."  
See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that 
there was no Stegall (Stegall v. West, 11 Vet. App. 268) 
violation when the examiner made the ultimate determination 
required by the Board's remand.)  The record indicates that the 
Appeals Management Center (AMC) obtained a VA opinion in February 
2010 and report of such indicates that the examiner provided 
sufficient detail to allow the Board to decide the issue on 
appeal.  The AMC later issued a supplemental statement of the 
case in May 2010.  

Based on the foregoing, the Board finds that the AMC 
substantially complied with the mandates of its remand.  See 
Stegall, supra, (finding that a remand by the Board confers on 
the appellant the right to compliance with its remand orders).  
Therefore, in light of the foregoing, the Board will proceed to 
review and decide the claims based on the evidence that is of 
record consistent with 38 C.F.R. § 3.655 (2009).

Service Connection

Generally, to establish service connection there must be medical 
evidence of a current disability, medical or lay evidence of in-
service incurrence or aggravation of a disease or injury, and 
medical evidence linking the current disability to that in-
service disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to general service connection claims, in service 
connection claims involving herbicide agent exposure as a result 
of service in Vietnam, any of the eleven diseases listed in 38 
C.F.R. § 3.309(e) may be presumed to have been incurred in-
service even if there is no evidence of the disease in service, 
provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 
C.F.R. § 3.309(e).  
The eleven diseases are:  chloracne or other acneform diseases 
consistent with chloracne; Type 2 diabetes mellitus; Hodgkin's 
disease; multiple myeloma; non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea); and soft-tissue sarcomas (other than 
osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  
Id.  Recently, 38 C.F.R. § 3.309(e) has been amended to include 
hairy cell leukemia and other chronic B-cell leukemias, 
Parkinson's disease, and ischemic heart disease.  As the 
Veteran's claim does not involve such disabilities, further 
consideration of the implementation of the amended regulation is 
not required.
 
Pursuant to 38 C.F.R. § 3.307(a)(6)(ii), in order to gain 
presumptive service connection, the diseases listed at 38 C.F.R. 
§ 3.309(e) shall have become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or other 
acneform disease consistent with chloracne, acute or subacute 
peripheral neuropathy, and porphyria cutanea tarda shall have 
become manifest to a degree of 10 percent or more within one year 
after the last date on which the Veteran was exposed to an 
herbicide agent during active military, naval, or air service.

A veteran who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending on May 7, 1975, will be 
presumed to have been exposed to an herbicide agent during such 
service unless there is affirmative evidence to the contrary.  38 
C.F.R. § 3.307(a)(6).  The term "herbicide agent" means a 
chemical in an herbicide, including Agent Orange, used in support 
of the United States and allied military operations in the 
Republic of Vietnam during the Vietnam Era.  38 C.F.R. § 
3.307(a)(6)(i).  In this case, the Veteran's service personnel 
records indicate that he was stationed in the Republic of Vietnam 
from April 13, 1970 to March 21, 1971.  Therefore, he is presumed 
to have been exposed to tactical herbicide agents during service.

The Veteran argues that while his squamous cell carcinoma of the 
neck is not one of the eleven diseases listed under 38 C.F.R. § 
3.309(e) for presumptive service connection related to herbicide 
exposure, his squamous cell carcinoma of the neck should be 
considered a respiratory cancer.  As discussed above, respiratory 
cancers, defined by VA as cancer of the lung, bronchus, larynx, 
or trachea, are included in the eleven diseases listed under 38 
C.F.R. § 3.309(e) for presumptive service connection related to 
herbicide exposure.

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

The Board now turns to the relevant medical evidence of record.  
For clarity, the Board will discuss the Veteran's private 
treatment records in chronological order; however, if letters 
were submitted on the Veteran's behalf by any treatment provider, 
a discussion of such letters immediately follows the discussion 
of the private treatment rendered by that provider, regardless of 
the date of the letters.

VA general examination dated in August 1994 is silent for any 
abnormalities related to the respiratory or digestive system, 
lymphatic or hemic system, or nose, sinuses, mouth, and throat. 

Private treatment records dated from March 2003 to April 2005 
indicate that Dr. L. treated the Veteran for carcinoma, unknown 
primary.  Dr. L. submitted a letter, dated in November 2005, and 
reported that the Veteran indeed had a respiratory squamous cell 
carcinoma.  

Private treatment records dated from April 2003 to August 2003 
indicate that Dr. W. treated the Veteran for squamous cell 
carcinoma metastatic to a left tubule digastric node, primary 
unknown.  In November 2005, Dr. W., submitted a letter wherein he 
reported that the Veteran was diagnosed with squamous cell 
carcinoma of the head and neck, involving the left 
jugulodigastric lymph nodes, without a primary head and neck site 
identified.  Dr. W. reported that the Veteran underwent 
chemotherapy and radiation therapy to the entire head and neck 
region for treatment of an upper aerodigestive site malignancy.  
Dr. W. reported that the aerodigestive tract is an area presumed 
to be one of the malignancies associated with exposure to Agent 
Orange.  

Private treatment records dated in April 2003 indicate that the 
Veteran underwent a biopsy of the nasopharynx, left tonsil, 
tongue base, and left neck node.  Benign results were noted as to 
the nasopharynx, tonsil, and tongue.  Metastatic moderately 
differentiated squamous cell carcinoma was found at the left neck 
node. 

Private treatment records dated in January 2004 indicate that the 
Veteran underwent a laryngoscopy with biopsy of the nasopharynx, 
base of the tongue and tonsil area on the left and a left radical 
neck dissection.  His post-operative diagnosis was carcinoma of 
unknown primary, status-post chemotherapy and radiation therapy.

One of the Veteran's private physicians, Dr. A., submitted a 
letter dated in November 2005.  Dr. A. reported that the Veteran 
had a respiratory cancer.  Dr. A. reported that the Veteran 
underwent a biopsy of the nasopharynx, which is part of the 
respiratory system.  Dr. A. also submitted a letter dated in 
February 2009.  Dr. A. reported that the Veteran asked him to 
present his medical history based upon VA guidelines pertaining 
to additional benefits for diseases secondary to Agent Orange 
exposure.  Dr. A. reported that the Veteran was treated for 
squamous cell carcinoma metastatic to the high left cervical 
lymph nodes.  Dr. A. reported that such carcinoma is regarded as 
the same as a primary cancer of the upper airway.  Dr. A. 
reported that according to the VA guidelines provided to him, the 
Veteran's head and neck cancer is a respiratory cancer and thus 
meets the criteria for diseases associated with Agent Orange.  
Dr. A. submitted an additional letter dated in April 2009.  At 
that time he reported that the Veteran should be eligible for 
additional VA benefits related to Agent Orange exposure because 
of the development of a respiratory cancer.  Dr. A. reported that 
the Veteran's malignancy, squamous cell carcinoma of the head and 
neck, is a cancer of the upper respiratory tract.   

VA report of a November 2006 Agent Orange examination indicates 
that the examiner noted the Veteran's history of squamous 
carcinoma with unknown primary.  Subsequent to physical 
examination, the examiner opined that the Veteran presented 
without evidence of an Agent Orange-linked pathology.

VA obtained a medical opinion in February 2010.  At that time, 
the VA examiner, subsequent to review of the claims file to 
include the treatment records and statements of the Veteran's 
private physicians, opined that the Veteran had squamous cell 
carcinoma, uncertain primary, found in the lymph nodes of the 
neck, not noted or found in the lung, bronchus, larynx, or 
trachea.  The examiner discussed that the Veteran's private 
physicians reported that his cancer was a respiratory cancer or 
is regarded as a respiratory cancer.  However, the examiner 
reported that respiratory cancer of the lung, bronchus, larynx, 
or trachea, as noted under presumptive conditions related to 
Agent Orange exposure, are not diagnoses of exclusion but require 
positive findings.  

The examiner opined that the Veteran's squamous cell carcinoma of 
the neck is less likely as not related to Agent Orange exposure.  
He reasoned that Agent Orange is not considered a major risk 
factor for squamous cell carcinoma and that the Veteran had risk 
factors to include alcohol use, not noted as abuse, and exposure 
to environmental factors including paint fumes.   

As discussed above, equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does not 
have the same probative value.  There is no indication that any 
of the Veteran's private treatment providers did not have 
sufficient medical expertise, knowledge of the Veteran's relevant 
medical history, or provide a reasoned basis for their opinions. 

It is clear to the Board that the Veteran's private physicians, 
as a group, have asserted that the Veteran's squamous cell 
carcinoma of the neck is a respiratory cancer and should thus be 
eligible for service connection as a disease presumed to be 
related to Agent Orange exposure.  However, it is significant 
that none of the Veteran's private physicians diagnosed the 
Veteran with a cancer of the lung, bronchus, larynx, or trachea, 
respiratory cancers presumed by VA to be related to Agent Orange.  
Further, none of the Veteran's private treatment providers opined 
that the Veteran's squamous cell carcinoma of the neck was 
related to Agent Orange.  In this regard, the Board notes that 
instead, the Veteran's private treatment providers argued that 
the Veteran's squamous cell carcinoma of the neck is a 
respiratory cancer and thus, under VA regulations, such 
respiratory cancer is presumed to be related to Agent Orange 
exposure and is eligible for service connection. 

The Board does not argue with the statements of the Veteran's 
private physicians as to the issue of whether they consider the 
Veteran's squamous cell carcinoma of the neck to be a respiratory 
cancer or regarded as a respiratory cancer.  As discussed by the 
VA examiner in February 2010, however, respiratory cancer of the 
lung, bronchus, larynx, or trachea, as defined by VA under 
presumptive conditions related to Agent Orange exposure, are not 
diagnoses of exclusion but require positive findings.  There is 
no evidence of record, and the VA examiner in February 2010 
specifically reported that cancer was not noted or found in the 
lung, bronchus, larynx, or trachea.  

Thus, if the Veteran's private physicians reported that the 
Veteran's squamous cell carcinoma of the neck was indeed a 
respiratory cancer of the lung, bronchus, larynx, or trachea, or 
that his squamous cell carcinoma of the neck was related to Agent 
Orange exposure, such statements would be highly probative 
evidence to weigh against the opinion rendered by the VA examiner 
in February 2010.  However, the Veteran's private physicians have 
not reported such and thus the Board finds that their statements, 
while a part of the medical evidence of record, are not probative 
evidence speaking to the issue in the present appeal.  

In sum, the Board finds that the most probative medical evidence 
of record as to the issue in the present appeal, whether the 
Veteran's squamous cell carcinoma of the neck is a respiratory 
cancer as defined by VA as cancer of the lung, bronchus, larynx, 
or trachea, listed under 38 C.F.R. § 3.309(e) for presumptive 
service connection related to herbicide exposure, or whether the 
Veteran's squamous cell carcinoma of the neck is related to Agent 
Orange, is the opinion rendered by the VA examiner in February 
2010.  As discussed above, the examiner opined that the Veteran 
did not exhibit a respiratory cancer of the lung, bronchus, 
larynx, or trachea, and that his squamous cell carcinoma of the 
neck was less likely than not related to Agent Orange exposure. 

The Board now turns to the other relevant evidence of record, 
including the statements of the Veteran and his fellow service 
member as well as the Veteran's submissions of articles and 
documents.

In support of his claim the Veteran submitted a medical article, 
dated in July 2005, regarding soft tissue sarcoma.  A medical 
article or treatise can provide important support when combined 
with an opinion of a medical professional if the medical article 
or treatise evidence discusses generic relationships with a 
degree of certainty such that, under the facts of a specific 
case, there is at least plausible causality based upon objective 
facts rather than on an unsubstantiated lay medical opinion.  
Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. 
App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  
However, the medical article submitted by the Veteran did not 
discuss his squamous cell carcinoma of the neck, and was not 
accompanied by the opinion of any medical expert diagnosing the 
Veteran with soft tissue sarcoma or linking his squamous cell 
carcinoma of the neck with Agent Orange exposure.  Thus, the 
Board finds that the medical article submitted by the Veteran is 
not probative evidence in the present case.

Also in support of his claim, the Veteran submitted a document, 
dated in June 2009, listing a number of cancer diagnoses and 
their definitions.  There is no information as to the source of 
the document.  In this document, squamous cell carcinoma is 
described as beginning in the squamous cells which are found in 
the tissue that forms the surface of the skin, the lining of the 
hollow organs, and the passages of the respiratory and digestive 
tracts.  Squamous cell carcinoma of the head and neck is 
described as beginning in squamous cells that form the surface of 
the skin, eyes, various internal organs, and the lining of hollow 
organs and ducts and some glands.  It was also noted that 
squamous cell carcinoma of the head and neck includes cancers of 
the nasal cavity, sinuses, lips, mouth, salivary glands, throat, 
and larynx.  While the document discusses that squamous cells are 
found in a number of areas in the body, including the respiratory 
and digestive tracts, the document does not discuss the Veteran's 
squamous cell carcinoma of the neck and does not indicate that 
the Veteran's squamous cell carcinoma of the neck is indeed a 
respiratory cancer as defined by VA.  In essence, the document 
did not opine that the Veteran's squamous cell carcinoma of the 
neck was found in the lung, bronchus, larynx, or trachea, or that 
such was related to Agent Orange exposure.  Thus, the Board finds 
that the document is not probative evidence in the present case.

Further in support of his claim, the Veteran submitted a letter, 
dated in June 2006, written by a fellow service member.  The 
Veteran's fellow service member reported that he had diabetes 
mellitus related to Agent Orange exposure, that the area in which 
they were stationed was constantly being sprayed with defoliant, 
and that such is probably the cause of the Veteran's cancer.   

In this regard, the Board notes that the Veteran has expressed 
his firm belief that Agent Orange caused his squamous cell 
carcinoma of the neck.  However, there is no indication that the 
Veteran or his fellow service member are able to determine if the 
Veteran's squamous cell carcinoma of the neck is a respiratory 
cancer of the lung, bronchus, larynx, or trachea, or any other 
disease presumed to be related to Agent Orange, or is otherwise 
related to Agent Orange exposure.  Thus, although the Veteran and 
his fellow service member are competent in certain situations to 
provide a diagnosis of a simple condition such as a broken leg or 
varicose veins, neither party is competent to provide evidence as 
to more complex medical questions.  See Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).  Thus, the Board finds that the lay 
assertions of the Veteran and his fellow service member are not 
competent or sufficient and are not probative evidence in the 
present case.

Consequently, there is no evidence of record to support the 
conclusion that the Veteran's squamous cell carcinoma of the neck 
is a respiratory cancer as defined by VA as cancer of the lung, 
bronchus, larynx, or trachea, listed under 38 C.F.R.           § 
3.309(e) for presumptive service connection related to herbicide 
exposure.  Further, there is no evidence that the Veteran's 
squamous cell carcinoma of the neck is related to Agent Orange.  
Thus, presumptive service connection is not warranted and the 
Board will proceed with consideration of the Veteran's claim on a 
direct basis.
The Board finds that there is no evidence upon which it may rely 
to conclude that the Veteran's squamous cell carcinoma of the 
neck is related to his period of active service. 

The first element of direct service connection is met; there is 
medical evidence of a current disability, squamous cell carcinoma 
of the neck.  However, there is no evidence that the second or 
third elements of direct service connection, medical or lay 
evidence of in-service incurrence or aggravation of a disease or 
injury, and medical evidence linking the current disability to 
that in-service disease or injury, respectively, are met.  The 
Veteran's service treatment records are silent for complaint, 
treatment, or diagnosis of squamous cell carcinoma of the neck, 
or any abnormality of the neck.  There is no lay evidence of 
such.  Without evidence of an in-service disease or injury, there 
can be no medical evidence linking such to the Veteran's current 
squamous cell carcinoma of the neck.  See 38 U.S.C.A.                
§§ 101(16), 1110; 38 C.F.R. § 3.303; see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).

The Board has considered the applicability of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990). However, the preponderance 
of the evidence is against the Veteran's claim of entitlement to 
service connection for squamous cell carcinoma of the neck, to 
include as secondary to Agent Orange exposure.  As such, that 
doctrine is not applicable in the instant appeal and the claim 
must be denied.


ORDER

Entitlement to service connection for squamous cell carcinoma of 
the neck, to include as secondary to Agent Orange exposure, is 
denied. 


____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


